 



Exhibit 10.5 Casualty Excess of Loss Reinsurance Contract with American
Re-Insurance Company, Converium Reinsurance (North America) Inc., Endurance
Specialty Insurance Limited, Liberty Mutual Insurance Company effective
January 1, 2003

 



--------------------------------------------------------------------------------



 



PHILADELPHIA INSURANCE COMPANY
Bala Cynwyd, Pennsylvania
PHILADELPHIA INDEMNITY INSURANCE COMPANY
Bala Cynwyd, Pennsylvania
MOBILE USA INSURANCE COMPANY, INC.
Pinellas Park, Florida
LIBERTY AMERICAN INSURANCE COMPANY
Pinellas Park, Florida
And any additional company established or acquired by the Company

CASUALTY EXCESS OF LOSS
REINSURANCE CONTRACT

PREPARED BY

WILLIS RE INC.

 



--------------------------------------------------------------------------------



 



PHILADELPHIA INSURANCE COMPANY
Bala Cynwyd, Pennsylvania
PHILADELPHIA INDEMNITY INSURANCE COMPANY
Bala Cynwyd, Pennsylvania
MOBILE USA INSURANCE COMPANY, INC.
Pinellas Park, Florida
LIBERTY AMERICAN INSURANCE COMPANY
Pinellas Park, Florida
And any additional company established or acquired by the Company

CASUALTY EXCESS OF LOSS
REINSURANCE CONTRACT

              Contract Reinsurers   Participation

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

American Re-Insurance Company
    25.00 %
Converium Reinsurance (North America) Inc.
    35.00 %
Endurance Specialty Insurance Limited
    20.00 %
Liberty Mutual Insurance Company
    20.00 %
Total
    100.00 %

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                    ARTICLE         PAGE

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

  I    
BUSINESS COVERED
    1   II  
AMOUNT OF COVERAGE AND RETENTION
    2   III  
ADDITIONAL CONDITIONS
    2   IV  
TERM
    3     V    
TERRITORY
    3   VI  
EXCLUSIONS
    4   VII  
PREMIUM
    5   VIII  
REINSTATEMENT
    6   IX  
DEFINITIONS
    6            
“Ultimate Net Loss”
    6            
“Policy” or “Policies”
    7            
“Gross Net Earned Premium Income”
    7     X    
NET RETAINED LINES
    7   XI  
CURRENCY
    8   XII  
UNAUTHORIZED REINSURANCE
    8   XIII  
TAXES
    10   XIV  
FEDERAL EXCISE TAX
    10   XV  
NOTICE OF LOSS AND LOSS SETTLEMENTS
    10   XVI  
LOSS IN EXCESS OF POLICY LIMITS
    11   XVII  
EXTRA CONTRACTUAL OBLIGATIONS
    11   XVIII  
ERRORS AND OMISSIONS
    11   XIX  
ACCESS TO RECORDS
    12   XX  
OFFSET
    12   XXI  
ARBITRATION
    12   XXII  
SERVICE OF SUIT
    13   XXIII  
INSOLVENCY
    14   XXIV  
CONFIDENTIALITY
    15   XXV  
GOVERNING LAW
    15   XXVI  
SEVERABILITY
    15   XXVII  
THIRD PARTY RIGHTS
    15   XXVIII  
AGENCY AGREEMENT
    15   XXIX  
INTERMEDIARY
    16          
Nuclear Incident Exclusion Clause - Liability - Reinsurance - U.S.A.
               
Nuclear Incident Exclusion Clause - Liability - Reinsurance - Canada
               
Terrorism Exclusion Endorsement (Reinsurance) N.M.A. 2921 (Amended)
               
Terrorism Risk Insurance Act Of 2002
       

 



--------------------------------------------------------------------------------



 



CASUALTY EXCESS OF LOSS
REINSURANCE CONTRACT
(the “Contract”)

between

PHILADELPHIA INSURANCE COMPANY
Bala Cynwyd, Pennsylvania
PHILADELPHIA INDEMNITY INSURANCE COMPANY
Bala Cynwyd, Pennsylvania
MOBILE USA INSURANCE COMPANY, INC.
Pinellas Park, Florida
LIBERTY AMERICAN INSURANCE COMPANY
Pinellas Park, Florida
And any additional company established or acquired by the Company
(the “Company”)

and

THE SUBSCRIBING REINSURER EXECUTING THE
INTERESTS AND LIABILITIES AGREEMENT
ATTACHED TO THIS CONTRACT
(the “Reinsurer”)

ARTICLE I

BUSINESS COVERED

This Contract is to indemnify the Company in respect of the net excess liability
as a result of any loss or losses, which may occur during the term of this
Contract under any Policies in force at the effective time and date hereof or
issued or renewed after that time and date by or on behalf of the Company and
classified by the Company as Casualty, Fidelity, Professional Liability and/or
Fiduciary Liability. It is understood and agreed, as respects Policies on a
claims-made or losses-discovered basis, any extended reporting period coverages
provided thereunder shall be reinsured hereunder, provided the date of loss is
during the term of this Contract.

With respect to business classified by the Company as Professional Liability and
written out of the Company’s Specialty Lines Division, the following product
lines of business, as defined by the Company, shall be covered under the scope
of this Contract:



  Directors and Officers Liability for For-Profit and Not-For-Profit risks
Miscellaneous Errors and Omissions Liability
Lawyers Professional Liability
Accountants Professional Liability

Page 1



--------------------------------------------------------------------------------



 





  Dentists Professional Liability
Insurance Agents Professional Liability
Miscellaneous Medical Professional Liability
Employment Practices Liability

Furthermore, it is agreed that the Company may add other Professional Liability
product lines of business to the scope of this Contract with prior approval of
the Reinsurer.

ARTICLE II

AMOUNT OF COVERAGE AND RETENTION

The Reinsurer will be liable for $10,000,000 of Ultimate Net Loss in respect of
each Loss Occurrence, each Insured in excess of the Company’s retention of
$1,000,000 Ultimate Net Loss each Loss Occurrence, each Insured. With respect to
the Company’s Directors and Officers Liability Policies that contain more than
one coverage part, the amount of coverage and retention hereunder shall apply
separately to each coverage part.

The term “Loss Occurrence” and the term “Insured” as used herein shall have the
same meaning as in the Company’s Policies. However, in the event of any
ambiguity or dispute relating to these terms, the Company shall be the sole
judge of what constitutes one Loss Occurrence and one Insured.

ARTICLE III

ADDITIONAL CONDITIONS



A.   The Company will include as part of their original Policies a Mold
exclusion for business classified as Architects and Engineers, Property Managers
and Real Estate, as determined by the Company. However, this provision will not
apply wherever the Company’s exclusion has not been filed and approved.   B.  
The Company may issue up to $120,000,000 of aggregate limit in respect of any
new and renewal Policies classified by the Company as Public Directors and
Officers Liability insurance for insured companies with a market capitalization
at the time of binding that is more than $200,000,000 but no greater than
$500,000,000. Any such Policy that, if written, would make the total aggregate
limit greater than $120,000,000 shall be submitted to the lead Reinsurer for
acceptance into the Contract. Furthermore, any such Policies with market
capitalization’s that are greater than $500,000,000 at the time of binding shall
be submitted to the lead Reinsurer for acceptance into the Contract. Upon
expiration of the Contract, the Company shall submit to the Reinsurer a
bordereaux detailing all the Public Directors and Officers Liability Policies
that were written during the term of the Contract.   C.   Business classified by
the Company as Specialty Lines Excess shall be limited to a maximum of 3.5% of
the total Gross Net Earned Premium Income subject to this Contract. In the event
the Company’s premium attributable to Specialty Lines Excess business

Page 2



--------------------------------------------------------------------------------



 





    exceeds 3.5% of the total Gross Net Earned Premium Income, that business in
excess of 3.5% shall be ceded to the Contract at pro rata premium less a ceding
commission of 27.5%. Any Policies that are Specially Accepted in accordance with
paragraph B, above, shall not be subject to this condition.   D.   Business
classified by the Company as First Party Cyber-Liability, when written as such
in conjunction with Miscellaneous Professional Liability Policies, shall be
sub-limited in the Company’s original Policies to $1,000,000 or so deemed.   E.
  New and renewal Policies classified by the Company as Miscellaneous
Professional Liability shall contain a sub-limit of $250,000 for Copyright,
Patent and Trademark coverages, when written as such, or so deemed. However,
this provision will not apply wherever the Company is not permitted to do so by
the applicable regulatory authority(ies).

ARTICLE IV

TERM

The term of this Contract shall be from 12:01 a.m., Eastern Standard Time,
January 1, 2003, to 12:01 a.m., Eastern Standard Time, January 1, 2004.

The Reinsurer shall cease to be liable for Loss Occurrences after the time and
date of expiration of this Contract but shall remain liable for Ultimate Net
Loss incurred by the Company with respect to Loss Occurrences under the
Company’s Policies with the date of loss prior to the termination date of this
Contract.

The Company shall have the option to elect run-off coverage for Policies in
force at the expiration of this Contract. If the Company chooses to run off
liability, the Reinsurer shall continue to be liable for Ultimate Net Loss
incurred by the Company under all Policies in force at the time and date of
expiration until each Policy’s next anniversary, renewal or expiration, but in
no event shall the Reinsurer’s liability continue for more than 12 months after
the expiration date plus odd time, not to exceed a total of 18 months. The
premium for said run-off coverage shall be the Contract rate applied to the
Gross Net Earned Premium Income for subject Policies for such run-off period.
The premium, based on the run-off period, shall be payable quarterly in advance.
The maximum recoverable limit under this Contract for the run-off period will be
200% of the ceded earned premium for the run-off coverage and shall be in
addition to the Reinsurer’s liability in respect to all Loss Occurrences during
the term of this Contract.

ARTICLE V

TERRITORY

This Contract shall cover wherever the Company’s original Policies cover.

Page 3



--------------------------------------------------------------------------------



 



ARTICLE VI

EXCLUSIONS

This Contract does not cover and specifically excludes:



A.   Policies with per claim or per occurrence limits of $1,000,000 and less.  
    When the Company writes a primary Policy and an umbrella Policy for the same
Insured, and the sum of the per claim or per occurrence limits of the two
Policies is greater than $1,000,000, this exclusion shall not apply to either
Policy.   B.   Pools, Associations or Syndicates, except losses from Assigned
Risk Plans or similar plans are not excluded.   C.   Nuclear Incident pursuant
to the “Nuclear Incident Exclusion Clause - Liability - Reinsurance - U.S.A.”
attached hereto.   D.   Nuclear Incident pursuant to the “Nuclear Incident
Exclusion Clause - Liability - Reinsurance - Canada” attached hereto.   E.  
Liability of the Company arising by contract, operation of law or otherwise from
its participation or membership, whether voluntary or involuntary, in any
insolvency fund. “Insolvency fund” includes any guarantee fund, insolvency fund,
plan, pool, association, fund or other arrangement, howsoever denominated,
established or governed, which provides for any assessment of or payment or
assumption by the Company of part or all of any claim, debt, charge, fee or
other obligation of an insurer or its successors or assigns which has been
declared by any competent authority to be insolvent or which is otherwise deemed
unable to meet any claim, debt, charge, fee or other obligation in whole or in
part.   F.   Financial Guarantee or Insolvency, when written as such.      
However, the liability of the Company under any bond covering losses due to
negligence of any person or failure of any person to faithfully perform his duty
or failure to account for and pay over money or other property in his custody
shall not be considered Financial Guarantee or Insolvency.       Notwithstanding
the foregoing, no claim to attach hereto in respect of any loss or losses
arising as a result of:



  1.   The insolvency of any financial institution at which trust moneys are
deposited or insolvency of any person, firm or company, or     2.   The fall in
the market value of investments unless such loss is the direct result of a) a
dishonest, fraudulent, criminal or negligent act on the part of the bonded
person or b) a dishonest, fraudulent or criminal act on the part of any other
person or persons or c) unless such loss is solely created by a physical damage
loss to property other than

Page 4



--------------------------------------------------------------------------------



 





      where such physical damage loss could have been recovered from a third
party but for the insolvency of such third party.



    The above shall not apply as respects claims made under Specialty Lines
Division Policies issued by the Company.   G.   Pollution liability to the
extent excluded in the Company’s original Policies. However, this exclusion
shall not apply:



  1.   When a judicial entity having legal jurisdiction invalidates the
Company’s Pollution exclusion, thereby obligating the Company for liability when
such liability for Pollution was intended to be excluded by the Company’s
exclusion.     2.   In respect of any Policy written in a state whose insurance
regulatory authorities have prohibited the Company from including a Pollution
liability exclusion in its Policies.



H.   Fidelity business, except when written in conjunction with a Director’s and
Officers’ Liability Policy.   I.   Business classified by the Company as Primary
Rental Liability and Supplemental Liability.   J.   Liability assumed by the
Company under any form of treaty reinsurance; however, group intra-company
reinsurance (if applicable), local agency reinsurance accepted in the normal
course of business and/or Policies written by another carrier at the Company’s
request and reinsured 100% by the Company, as well as Policies written for the
captive of the Company’s insured, will not be excluded hereunder.   K.  
Terrorism pursuant to the “Terrorism Exclusion Endorsement (Reinsurance) N.M.A.
2921 (Amended)” attached hereto.   L.   Any losses arising out of tobacco or
tobacco products, when written as such.   M.   Any losses arising out of latex
or latex products, when written as such.   N.   New and renewal business
classified by the Company as Nursing Home or Assisted Living General Liability
or Professional Liability. However, this exclusion shall not apply if the
Company is required to offer renewal to any insured(s) by the applicable
regulatory authority(ies).

ARTICLE VII

PREMIUM

The premium to be paid by the Company to the Reinsurer for reinsurance provided
by this Contract shall be calculated by applying a rate of 6.60% to the Gross
Net Earned Premium

Page 5



--------------------------------------------------------------------------------



 



Income accounted for by the Company during the term of this Contract on all
business the subject matter hereof, subject to a minimum premium of $20,000,000.

The Company shall pay to the Reinsurer an annual deposit premium of $25,053,600
payable in quarterly installments of $6,263,400 due April 1; July 1; and
October 1, 2003; and January 1, 2004.

Within 90 days following the expiration of this Contract, the Company shall
render to the Reinsurer a statement of premium due in accordance with the first
paragraph of this Article. An adjustment of premium shall thereupon be made in
accordance with the statement submitted by the Company.

ARTICLE VIII

REINSTATEMENT

Each loss hereon reduces the amount of indemnity hereunder, but the amount so
exhausted shall be reinstated from the date the Loss Occurrence commenced.



A.   The first three full reinstatements shall be without payment of additional
premium.   B.   Subsequently, three reinstatements have been agreed at an
additional premium, each calculated pro rata by applying, to 20% of the premium
earned hereon, the percentage the amount reinstated bears to $10,000,000.   C.  
Thereafter, three successive full reinstatements shall be allowed without
payment of additional premium.

Nevertheless, the Reinsurer’s liability hereunder shall never be more than
$100,000,000 in respect of all Loss Occurrences during the term of this
Contract.

ARTICLE IX

DEFINITIONS



A.   “Ultimate Net Loss"       Shall mean the actual loss paid by the Company or
for which the Company becomes liable to pay, such loss shall include 100% of any
Loss in Excess of Policy Limits as defined in the LOSS IN EXCESS OF POLICY
LIMITS ARTICLE, 100% of any Extra Contractual Obligations as defined in the
EXTRA CONTRACTUAL OBLIGATIONS ARTICLE, ex-gratia payments subject to prior
approval, expenses of litigation and interest, claim-specific declaratory
judgment expenses, and all other loss expense of the Company including
subrogation, salvage, and recovery expenses (office expenses and salaries of
officials and employees not classified as loss adjusters are not chargeable as
expenses for purposes of this paragraph), but salvages and all recoveries,
including recoveries under all reinsurances,

Page 6



--------------------------------------------------------------------------------



 





    which inure to the benefit of this Contract (whether recovered or not),
shall be first deducted from such loss to arrive at the amount of liability
attaching hereunder.       The phrase “ex-gratia payments” shall mean payments
made as an accommodation by the Company in settlement of a claim for which no
coverage exists under the Policy reinsured hereunder, subject to the prior
approval of the Reinsurer.       The phrase “claim-specific declaratory judgment
expenses,” as used in this Contract will mean all expenses incurred by the
Company in connection with declaratory judgment actions brought to determine the
Company’s defense and/or indemnification obligations that are allocable to
specific Policies and claims subject to this Contract. Declaratory judgment
expenses will be deemed to have been incurred by the Company on the date of the
original loss (if any) giving rise to the declaratory judgment action.       All
salvages, recoveries or payments recovered or received subsequent to loss
settlements hereunder shall be applied as if recovered or received prior to the
aforesaid settlement, and all necessary adjustments shall be made by the parties
hereto.       For purposes of this definition, the phrase “becomes liable to
pay” shall mean the existence of a judgment, which the Company does not intend
to appeal, or a release has been obtained by the Company, or the Company has
accepted a proof of loss.       Nothing in this clause shall be construed to
mean that losses are not recoverable hereunder until the Company’s Ultimate Net
Loss has been ascertained.   B.   “Policy” or “Policies"       Shall mean any
binder, policy, or contract of insurance or reinsurance issued, accepted or held
covered provisionally or otherwise, including any extended reporting periods, by
or on behalf of the Company.   C.   “Gross Net Earned Premium Income"      
Shall mean gross earned premium income during the term of this Contract on
business the subject of this Contract less earned premium income paid for
reinsurances, recoveries under which would inure to the benefit of this
Contract.

ARTICLE X

NET RETAINED LINES

This Contract applies only to that portion of any insurances or reinsurances
covered by this Contract, which the Company retains net for its own account and,
in calculating the amount of any loss hereunder and also in computing the amount
in excess of which this Contract attaches, only loss or losses in respect of
that portion of any insurances or reinsurances which the Company retains net for
its own account shall be included.

Page 7



--------------------------------------------------------------------------------



 



The Company reserves the right to maintain reinsurance agreement(s) in respect
of its net retention under this Contract, and recoveries under said
reinsurance(s) shall be entirely disregarded in determining the Ultimate Net
Loss hereunder.

The amount of the Reinsurer’s liability hereunder in respect of any loss or
losses shall not be increased by reason of the inability of the Company to
collect from any other reinsurers, whether specific or general, any amounts
which may have become due from them whether such inability arises from the
insolvency of such other reinsurers or otherwise.

ARTICLE XI

CURRENCY

Whenever the word “Dollars” or the “$” sign appears in this Contract, they shall
be construed to mean United States Dollars and all transactions under this
Contract shall be in United States Dollars. Amounts paid or received by the
Company in any other currency shall be converted to United States Dollars at the
rate of exchange at the date such transaction is entered on the books of the
Company.

ARTICLE XII

UNAUTHORIZED REINSURANCE

(Applies only to a Reinsurer who does not qualify for full credit with any
insurance regulatory authority having jurisdiction over the Company’s reserves.)

As regards Policies or bonds issued by the Company coming within the scope of
this Contract, the Company agrees that when it shall file with the insurance
regulatory authority or set up on its books reserves for losses covered
hereunder which it shall be required by law to set up, it will forward to the
Reinsurer a statement showing the proportion of such reserves which is
applicable to the Reinsurer. The Reinsurer hereby agrees to fund such reserves
in respect of known outstanding losses that have been reported to the Reinsurer
and allocated loss adjustment expense relating thereto, losses and allocated
loss adjustment expense paid by the Company but not recovered from the
Reinsurer, plus reserves for losses incurred but not reported, as shown in the
statement prepared by the Company (hereinafter referred to as “Reinsurer’s
Obligations”) by funds withheld, cash advances or a Letter of Credit. The
Reinsurer shall have the option of determining the method of funding provided it
is acceptable to the insurance regulatory authorities having jurisdiction over
the Company’s reserves.

When funding by a Letter of Credit, the Reinsurer agrees to apply for and secure
timely delivery to the Company of a clean, irrevocable and unconditional Letter
of Credit issued by a bank and containing provisions acceptable to the insurance
regulatory authorities having jurisdiction over the Company’s reserves in an
amount equal to the Reinsurer’s proportion of said reserves. Such Letter of
Credit shall be issued for a period of not less than one year and shall be
automatically extended for one year from its date of expiration or any future
expiration date unless 30 days (60 days where required by insurance regulatory
authorities) prior to any expiration date the issuing

Page 8



--------------------------------------------------------------------------------



 



bank shall notify the Company by certified or registered mail that the issuing
bank elects not to consider the Letter of Credit extended for any additional
period.

The Reinsurer and Company agree that the Letters of Credit provided by the
Reinsurer pursuant to the provisions of this Contract may be drawn upon at any
time, notwithstanding any other provision of this Contract, and be utilized by
the Company or any successor, by operation of law, of the Company including,
without limitation, any liquidator, rehabilitator, receiver or conservator of
the Company for the following purposes, unless otherwise provided for in a
separate Trust Agreement:



(a)   to reimburse the Company for the Reinsurer’s Obligations, the payment of
which is due under the terms of this Contract and which has not been otherwise
paid;   (b)   to make refund of any sum which is in excess of the actual amount
required to pay the Reinsurer’s Obligations under this Contract;   (c)   to fund
an account with the Company for the Reinsurer’s Obligations. Such cash deposit
shall be held in an interest bearing account separate from the Company’s other
assets, and interest thereon not in excess of the prime rate shall accrue to the
benefit of the Reinsurer;   (d)   to pay the Reinsurer’s share of any other
amounts the Company claims are due under this Contract.

In the event the amount drawn by the Company on any Letter of Credit is in
excess of the actual amount required for (a) or (c) or, in the case of (d), the
actual amount determined to be due, the Company shall promptly return to the
Reinsurer the excess amount so drawn. All of the foregoing shall be applied
without diminution because of insolvency on the part of the Company or the
Reinsurer.

The issuing bank shall have no responsibility whatsoever in connection with the
propriety of withdrawals made by the Company or the disposition of funds
withdrawn, except to ensure that withdrawals are made only upon the order of
properly authorized representatives of the Company.

At annual intervals or more frequently as agreed, but never more frequently than
quarterly, the Company shall prepare a specific statement of the Reinsurer’s
Obligations, for the sole purpose of amending the Letter of Credit, in the
following manner:



(a)   If the statement shows that the Reinsurer’s Obligations exceed the balance
of credit as of the statement date, the Reinsurer shall, within 30 days after
receipt of notice of such excess, secure delivery to the Company of an amendment
to the Letter of Credit increasing the amount of credit by the amount of such
difference.   (b)   If, however, the statement shows that the Reinsurer’s
Obligations are less than the balance of credit as of the statement date, the
Company shall, within 30 days after receipt of written request from the
Reinsurer, release such excess credit by agreeing to secure an amendment to the
Letter of Credit reducing the amount of credit available by the amount of such
excess credit.

Page 9



--------------------------------------------------------------------------------



 



ARTICLE XIII

TAXES

In consideration of the terms under which this Contract is issued, the Company
will not claim a deduction in respect of the premium hereon when making tax
returns, other than income or profits tax returns, to any state or territory of
the United States of America, the District of Columbia or Canada.

ARTICLE XIV

FEDERAL EXCISE TAX

(Applicable to those Reinsurers, excepting Underwriters at Lloyd’s London and
other Reinsurers exempt from Federal Excise Tax, who are domiciled outside the
United States of America.)

The Reinsurer has agreed to allow, for the purpose of paying the Federal Excise
Tax, the applicable percentage of the premium payable hereon (as imposed under
Section 4371 of the Internal Revenue Code) to the extent such premium is subject
to the Federal Excise Tax.

In the event of any return of premium becoming due hereunder, the Reinsurer will
deduct the applicable percentage from the return premium payable hereon, and the
Company or its agent should take steps to recover the tax from the United States
Government.

ARTICLE XV

NOTICE OF LOSS AND LOSS SETTLEMENTS

The Company will advise the Reinsurer promptly of all claims which in the
opinion of the Company may involve the Reinsurer and of all subsequent
developments on these claims which may materially affect the position of the
Reinsurer, such advices to include any claim for which the reserve is 50% or
more of the Company’s retention.

The Reinsurer agrees to abide by the loss settlements of the Company provided
that retroactive extension of Policy terms or coverages made voluntarily by the
Company and not in response to court decisions (whether such court decision is
against the Company or other companies affording the same or similar coverages)
will not be covered under this Contract.

When so requested, the Company will afford the Reinsurer an opportunity to be
associated with the Company, at the expense of the Reinsurer, in the defense of
any claim or suit or proceeding involving this reinsurance, and the Company will
cooperate in every respect in the defense of such claim, suit or proceeding.

The Reinsurer will pay its share of loss settlements within 15 days upon receipt
and verification of proof of loss from the Company.

Page 10



--------------------------------------------------------------------------------



 



ARTICLE XVI

LOSS IN EXCESS OF POLICY LIMITS

This Contract shall protect the Company, within the limits hereof, in connection
with the Ultimate Net Loss in excess of the limit of its original Policy, such
loss in excess of the limit having been incurred because of failure by it to
settle within the Policy limit or by reason of alleged or actual negligence,
criminal act or fraud, or bad faith in rejecting an offer of settlement or in
the preparation of the defense or in the trial of any action against its insured
or reinsured or in the preparation or prosecution of an appeal consequent upon
such action.

For the purpose of this Article, the word “loss” shall mean any amounts for
which the Company would have been contractually liable to pay had it not been
for the limit of the original Policy. However, this Article shall not apply
where the loss has been incurred due to fraud by a member of the Board of
Directors or a corporate officer of the Company acting individually or
collectively or in collusion with any individual or corporation or any other
organization or party involved in the presentation, defense or settlement of any
claim covered hereunder.

ARTICLE XVII

EXTRA CONTRACTUAL OBLIGATIONS

This Contract shall protect the Company within the limits hereof, where the
Ultimate Net Loss includes any Extra Contractual Obligations. The term “Extra
Contractual Obligations” is defined as those liabilities not covered under any
other provision of this Contract and which arise from the handling of any claim
on business covered hereunder, such liabilities arising because of, but not
limited to, the following: failure by the Company to settle within the Policy
limit, or by reason of alleged or actual negligence, criminal act or fraud, or
bad faith in rejecting an offer of settlement or in the preparation of the
defense or in the trial of any action against its insured or reinsured or in the
preparation or prosecution of an appeal consequent upon such action.

The date on which any Extra Contractual Obligation is incurred by the Company
shall be deemed, in all circumstances, to be the date of the original disaster
and/or casualty.

However, this Article shall not apply where the loss has been incurred due to
fraud by a member of the Board of Directors or a corporate officer of the
Company acting individually or collectively or in collusion with any individual
or corporation or any other organization or party involved in the presentation,
defense or settlement of any claim covered hereunder.

ARTICLE XVIII

ERRORS AND OMISSIONS

Any inadvertent delay, omission or error shall not be held to relieve either
party hereto from any liability, which would attach to it hereunder, if such
delay, omission or error had not been made, providing such delay, omission or
error is rectified upon discovery.

Page 11



--------------------------------------------------------------------------------



 



ARTICLE XIX

ACCESS TO RECORDS

The Company shall place at the disposal of the Reinsurer at all reasonable
times, and the Reinsurer shall have the right to inspect through its designated
representatives, all books, records and papers of the Company in connection with
any reinsurance hereunder or claims in connection herewith. Rights of access to
records shall survive the termination or expiration of this Contract.

ARTICLE XX

OFFSET

The Company and the Reinsurer, each at its option, may offset any balance or
balances, whether on account of premiums, claims and losses, loss expenses or
salvages due from one party to the other under this Contract; provided, however,
that in the event of the insolvency of a party hereto, offsets shall only be
allowed in accordance with applicable statutes and regulations.

ARTICLE XXI

ARBITRATION

As a condition precedent to any right of action hereunder, any irreconcilable
dispute between the parties to this Contract will be submitted for decision to a
board of arbitration composed of two arbitrators and an umpire meeting in Bala
Cynwyd, Pennsylvania.

Arbitration shall be initiated by the delivery of a written notice of demand for
arbitration by one party to the other within a reasonable time after the dispute
has arisen.

The members of the board of arbitration shall be active or former, disinterested
officials of insurance or reinsurance companies or Underwriters at Lloyd’s,
London, not under the control or management of either party to this Contract.
Each party shall appoint its arbitrator, and the two arbitrators shall choose an
umpire before instituting the hearing. If the respondent fails to appoint its
arbitrator within 4 weeks after being requested to do so by the claimant, the
latter shall also appoint the second arbitrator.

If the two arbitrators are unable to agree upon the umpire within 30 days of
their appointment, the umpire shall be selected by a judge of any court of
competent jurisdiction.

The claimant shall submit its initial brief within 45 days from appointment of
the umpire. The respondent shall submit its brief within 45 days thereafter, and
the claimant may submit a reply brief within 30 days after filing of the
respondent’s brief.

The board shall make its decision with regard to the custom and usage of the
insurance and reinsurance business. The board shall issue its decision in
writing based upon a hearing in which

Page 12



--------------------------------------------------------------------------------



 



evidence may be introduced without following strict rules of evidence but in
which cross-examination and rebuttal shall be allowed. The board shall make its
decision within 60 days following the termination of the hearings unless the
parties consent to an extension. The majority decision of the board shall be
final and binding upon all parties to the proceeding. Judgment may be entered
upon the award of the board in any court having jurisdiction.

If more than one reinsurer is involved in the same dispute, all such reinsurers
shall constitute and act as one party for purposes of this clause, and
communications shall be made by the Company to each of the reinsurers
constituting the one party provided, however, that nothing therein shall impair
the rights of such reinsurers to assert several rather than joint defenses or
claims, nor be construed as changing the liability of the reinsurers under the
terms of this Contract from several to joint.

Each party shall bear the expense of its own arbitrator and shall jointly and
equally bear with the other party the expense of the umpire. The remaining costs
of the arbitration proceedings shall be allocated by the board.

ARTICLE XXII

SERVICE OF SUIT

(This Article only applies to reinsurers domiciled outside of the United States
and/or unauthorized in any state, territory, or district of the United States
having jurisdiction over the Company).

It is agreed that in the event of the failure of the Reinsurer hereon to pay any
amount claimed to be due hereunder, the Reinsurer hereon, at the request of the
Company, will submit to the jurisdiction of a court of competent jurisdiction
within the United States. Nothing in this Article constitutes or should be
understood to constitute a waiver of the Reinsurer’s rights to commence an
action in any court of competent jurisdiction in the United States, to remove an
action to a United States District Court or to seek a transfer of a case to
another court as permitted by the laws of the United States or of any state in
the United States.

It is further agreed that service of process in such suit may be made upon
Mendes and Mount, 750 Seventh Avenue, New York, New York 10019, and that in any
suit instituted the Reinsurer will abide by the final decision of such court or
of any appellate court in the event of an appeal.

The above-named are authorized and directed to accept service of process on
behalf of the Reinsurer in any such suit and/or upon the request of the Company
to give a written undertaking to the Company that they will enter a general
appearance upon the Reinsurer’s behalf in the event such a suit shall be
instituted.

Further, pursuant to any statute of any state, territory or district of the
United States which makes provision therefor, the Reinsurer hereon hereby
designates the Superintendent, Commissioner or Director of Insurance or other
officer specified for that purpose in the statute, or his successor or
successors in office, as its true and lawful attorney upon whom may be served
any lawful process in any action, suit or proceeding instituted by or on behalf
of the Company or any beneficiary

Page 13



--------------------------------------------------------------------------------



 



hereunder arising out of this Contract of reinsurance and hereby designates the
above-named as the person to whom the said officer is authorized to mail such
process or a true copy thereof.

ARTICLE XXIII

INSOLVENCY

In the event of the insolvency of the Company, this reinsurance shall be payable
directly to the Company or to its liquidator, receiver, conservator or statutory
successor on the basis of the liability of the Company without diminution
because of the insolvency of the Company or because the liquidator, receiver,
conservator or statutory successor of the Company has failed to pay all or a
portion of any claim. It is agreed, however, that the liquidator, receiver,
conservator or statutory successor of the Company shall give written notice to
the Reinsurer of the pendency of a claim against the Company indicating the
Policy or bond reinsured, which claim would involve a possible liability on the
part of the Reinsurer, within a reasonable time after such claim is filed in the
conservation or liquidation proceeding or in the receivership and that, during
the pendency of such claim, the Reinsurer may investigate such claim and
interpose, at its own expense, in the proceeding where such claim is to be
adjudicated, any defense or defenses that it may deem available to the Company
or its liquidator, receiver, conservator or statutory successor. The expense
thus incurred by the Reinsurer shall be chargeable, subject to the approval of
the court, against the Company as part of the expense of conservation or
liquidation to the extent of a pro rata share of the benefit, which may accrue
to the Company solely as a result of the defense undertaken by the Reinsurer.

Where two or more reinsurers are involved in the same claim and a majority in
interest elect to interpose defense to such claim, the expense shall be
apportioned in accordance with the terms of this Contract as though such expense
had been incurred by the insolvent Company.

In the event of the insolvency of the Company, the reinsurance under this
Contract shall be payable directly by the Reinsurer to the Company or to its
liquidator, receiver, conservator or statutory successor, except as provided by
Section 4118(a) of the New York Insurance Law or except (a) where this Contract
specifically provides another payee of such reinsurance in the event of the
insolvency of the Company or (b) where the Reinsurer with the consent of the
direct insured or insureds has assumed such Policy obligations of the Company as
direct obligations of the Reinsurer to the payees under such Policies and in
substitution for the obligations of the Company to such payees.

Should the Company go into liquidation or should a receiver be appointed, all
amounts due either Company or Reinsurer under this or any other agreement,
whether by reason of premium, losses or otherwise under this Contract, shall be
subject to the right of offset at any time and from time to time and, upon the
exercise of the same, only the net balance shall be due.

In the event of the insolvency of any company or companies included in the
designation of “Company,” this clause will apply only to the insolvent company
or companies.

Page 14



--------------------------------------------------------------------------------



 



ARTICLE XXIV

CONFIDENTIALITY

The Reinsurer, except with the express prior written consent of the Company,
shall not directly or indirectly communicate, disclose or divulge to any third
party, any knowledge or information that may be acquired either directly or
indirectly as a result of the inspection of the Company’s books, records and
papers. The restrictions, as outlined in this Article, shall not apply to
communication or disclosures that the Reinsurer is required to make to its
statutory auditors, parent company, retrocessionaires, potential
retrocessionaires, legal counsel, arbitrators involved in any arbitration
procedures under this Contract or disclosures required upon subpoena or other
duly-issued order of a court or other governmental agency or regulatory
authority.

ARTICLE XXV

GOVERNING LAW

This Contract shall be governed as to performance, administration and
interpretation by the laws of the State of Pennsylvania, exclusive of the rules
with respect to conflicts of law, except as to rules with respect to credit for
reinsurance, in which case the applicable rules of all states shall apply.

ARTICLE XXVI

SEVERABILITY

If any provision of this Contract should be invalid under applicable laws, the
latter shall control but only to the extent of the conflict without affecting
the remaining provisions of this Contract.

ARTICLE XXVII

THIRD PARTY RIGHTS

This Contract is solely between the Company and the Reinsurer, and in no
instance shall any other party have any rights under this Contract except as
expressly provided otherwise in the INSOLVENCY ARTICLE.

ARTICLE XXVIII

AGENCY AGREEMENT

If more than one reinsured company is named as a party to this Contract, the
first named company will be deemed the agent of the other reinsured companies
for purposes of sending or receiving notices required by the terms and
conditions of this Contract and for purposes of remitting or receiving any
monies due any party.

Page 15



--------------------------------------------------------------------------------



 



ARTICLE XXIX

INTERMEDIARY

Willis Re Inc., 11 Penn Center, Suite 2700, 1835 Market Street, Philadelphia,
Pennsylvania 19103, is hereby recognized as the intermediary negotiating this
Contract and through whom all communications relating thereto shall be
transmitted to the Company or the Reinsurer. However, all communications
concerning accounts, claim information, funds and inquiries related thereto
shall be transmitted to the Company or the Reinsurer through Willis Re Inc.,
5420 Millstream Road, Suite 200, P.O. Box 3000, McLeansville, North Carolina,
27301-3000. Payments by the Company to Willis Re Inc. shall be deemed to
constitute payment to the Reinsurer and payments by the Reinsurer to Willis Re
Inc. shall be deemed to constitute payment to the Company only to the extent
that such payments are actually received by the Company.

IN WITNESS WHEREOF, the Reinsured by its duly authorized representative has
executed this Agreement as of the date specified below:

Signed this 17th day of July, 2003.

PHILADELPHIA INSURANCE COMPANY
PHILADELPHIA INDEMNITY INSURANCE COMPANY
MOBILE USA INSURANCE COMPANY, INC.
LIBERTY AMERICAN INSURANCE COMPANY

By Christopher J. Maguire

Page 16



--------------------------------------------------------------------------------



 



NUCLEAR INCIDENT EXCLUSION CLAUSE - LIABILITY - REINSURANCE - U.S.A.

(1)      This reinsurance does not cover any loss or liability accruing to the
Reassured as a member of, or subscriber to, any association of insurers or
reinsurers formed for the purpose of covering nuclear energy risks or as a
direct or indirect reinsurer of any such member, subscriber or association.

(2)      Without in any way restricting the operation of paragraph (1) of this
Clause it is understood and agreed that for all purposes of this reinsurance all
the original policies of the Reassured (new, renewal and replacement) of the
classes specified in Clause II of this paragraph (2) from the time specified in
Clause III in this paragraph (2) shall be deemed to include the following
provision (specified as the Limited Exclusion Provision):

Limited Exclusion Provision.*



I.   It is agreed that the policy does not apply under any liability coverage,  
  to        (injury, sickness, disease, death or destruction,    
            (bodily injury or property damage       with respect to which an
insured under the policy is also an insured under a nuclear energy liability
policy issued by Nuclear Energy Liability Insurance Association, Mutual Atomic
Energy Liability Underwriters or Nuclear Insurance Association of Canada, or
would be an insured under any such policy but for its termination upon
exhaustion of its limit of liability.   II.   Family Automobile Policies
(liability only), Special Automobile Policies (private passenger automobiles,
liability only), Farmers Comprehensive Personal Liability Policies (liability
only), Comprehensive Personal Liability Policies (liability only) or policies of
a similar nature; and the liability portion of combination forms related to the
four classes of policies stated above, such as the Comprehensive Dwelling Policy
and the applicable types of Homeowners Policies.   III.   The inception dates
and thereafter of all original policies as described in II above, whether new,
renewal or replacement, being policies which either



  (a)   become effective on or after 1st May, 1960, or     (b)   become
effective before that date and contain the Limited Exclusion Provision set out
above; provided this paragraph



    (2) shall not be applicable to Family Automobile Policies, Special
Automobile Policies, or policies or combination policies of a similar nature,
issued by the Reassured on New York risks, until 90 days following approval of
the Limited Exclusion Provision by the Governmental Authority having
jurisdiction thereof.

(3)      Except for those classes of policies specified in Clause II of
paragraph (2) and without in any way restricting the operation of paragraph
(1) of this Clause, it is understood and agreed that for all purposes of this
reinsurance the original liability policies of the Reassured (new, renewal and
replacement) affording the following coverages:



    Owners, Landlords and Tenants Liability, Contractual Liability, Elevator
Liability, Owners or Contractors (including railroad) Protective Liability,
Manufacturers and Contractors Liability, Product Liability, Professional and
Malpractice Liability, Storekeepers Liability, Garage Liability, Automobile
Liability (including Massachusetts Motor Vehicle or Garage Liability)

shall be deemed to include, with respect to such coverages, from the time
specified in Clause V of this paragraph (3), the following provision (specified
as the Broad Exclusion Provision):

Broad Exclusion Provision.*

It is agreed that the policy does not apply:



I.   Under any Liability Coverage, to (injury, sickness, disease, death or
destruction                     (bodily injury or property damage



    (a)    with respect to which an insured under the policy is also an insured
under a nuclear energy liability policy issued by Nuclear Energy Liability
Insurance Association, Mutual Atomic Energy Liability Underwriters or Nuclear
Insurance Association of Canada, or would be an insured under any such policy
but for its termination upon exhaustion of its limit of liability; or      
(b)    resulting from the hazardous properties of nuclear material and with
respect to which (1) any person or organization is required to maintain
financial protection pursuant to the Atomic Energy Act of 1954, or any law
amendatory thereof, or (2) the insured is, or had this policy not been issued
would be, entitled to indemnity from the United States of America, or any agency
thereof, under any agreement entered into by the United States of America, or
any agency thereof, with any person or organization.   II.   Under any Medical
Payments Coverage, or under any Supplementary Payments Provision     relating
to        (immediate medical or surgical relief,                    
            (first aid,     to expenses incurred with respect    
to            (bodily injury, sickness, disease or death    
                (bodily injury



    resulting from the hazardous properties of nuclear material and arising out
of the operation of a nuclear facility by any person or organization.

Page 1 of 2



--------------------------------------------------------------------------------



 





III.   Under any Liability Coverage to (injury, sickness, disease, death or
destruction    
(bodily injury or property damage



    resulting from the hazardous properties of nuclear material, if  

  (a)      the nuclear material (1) is at any nuclear facility owned by, or
operated by or on behalf of, an insured or (2) has been discharged or dispersed
therefrom;



  (b)   the nuclear material is contained in spent fuel or waste at any time
possessed, handled, used, processed, stored, transported or disposed of by or on
behalf of an insured; or     (c)   the        (injury, sickness, disease, death
or destruction                   (bodily injury or property damages        
arises out of the furnishing by an insured of services, materials, parts or
equipment in connection with the planning, construction, maintenance, operation
or use of any nuclear facility, but if such facility is located within the
United States of America, its territories, or possessions or Canada, this
exclusion (c) applies only to                   (injury to or destruction of
property at such nuclear facility                   (property damage to such
nuclear facility and any property threat.



IV.   As used in this endorsement:     “Hazardous properties” include
radioactive, toxic or explosive properties; “nuclear material” means source
material, special nuclear material or byproduct material; “source material,”
“special nuclear material,” and “byproduct material” have the meanings given
them in the Atomic Energy Act of 1954 or in any law amendatory thereof; “spent
fuel” means any fuel element or fuel component, solid or liquid, which has been
used or exposed to radiation in a nuclear reactor; “waste” means any waste
material (1) containing byproduct material and (2)resulting from the operation
by any person or organization of any nuclear facility included within the
definition of nuclear facility under paragraph (a) or (b) thereof; “nuclear
facility” means



  (a)   any nuclear reactor,     (b)   any equipment or device designed or used
for (1) separating the isotopes of uranium or plutonium, (2) processing or
utilizing spent fuel, or (3) handling, processing or packaging waste,     (c)  
any equipment or device used for the processing, fabricating or alloying of
special nuclear material if at any time the total amount of such material in the
custody of the insured at the premises where such equipment or device is located
consists of or contains more than 25 grams of plutonium or uranium 233 or any
combination thereof, or more than 250 grams of uranium 235,     (d)   any
structure, basin, excavation, premises or place prepared or used for the storage
or disposal of waste,

    and includes the site on which any of the foregoing is located, all
operations conducted on such site and all premises used for such operations;
“nuclear reactor” means any apparatus designed or used to sustain nuclear
fission in a self-supporting chain reaction or to contain a critical mass of
fissionable material;       (With respect to injury to or destruction of
property, the word “injury” or “destruction”     (“property damage” includes all
forms of radioactive contamination of property     (includes all forms of
radioactive contamination of property.   V.   The inception dates and thereafter
of all original policies affording coverages specified in this paragraph (3),
whether new, renewal or replacement, being policies which become effective on or
after 1st May, 1960, provided this paragraph (3) shall not be applicable to



  (i)   Garage and Automobile Policies issued by the Reassured on New York
risks, or     (ii)   statutory liability insurance required under Chapter 90,
General Laws of Massachusetts,         until 90 days following approval of the
Broad Exclusion Provision by the Governmental Authority having jurisdiction
thereof.

(4)      Without in any way restricting the operation of paragraph (1) of this
Clause, it is understood and agreed that paragraphs (2) and (3) above are not
applicable to original liability policies of the Reassured in Canada and that
with respect to such policies this Clause shall be deemed to include the Nuclear
Energy Liability Exclusion Provisions adopted by the Canadian Underwriters’
Association of the Independent Insurance Conference of Canada.



      *NOTE: The words printed in italics in the Limited Exclusion Provision and
in the Broad Exclusion Provision shall apply only in relation to original
liability policies which include a Limited Exclusion Provision or a Broad
Exclusion Provision containing those words.

21/9/67
N.M.A. 1590

Page 2 of 2



--------------------------------------------------------------------------------



 



NUCLEAR INCIDENT EXCLUSION CLAUSE - LIABILITY - REINSURANCE - CANADA



1.   This Agreement does not cover any loss or liability accruing to the
Reinsured as a member of, or subscriber to, any association of insurers or
reinsurers formed for the purpose of covering nuclear energy risks or as a
direct or indirect reinsurer of any such member, subscriber, or association.  
2.   Without in any way restricting the operation of paragraph 1 of his clause
it is agreed that for all purposes of this Agreement all the original liability
contracts of the Reinsured, whether new, renewal or replacement, of the
following classes, namely,

         Personal Liability.
         Farmers’ Liability.
         Storekeepers’ Liability.



    which become effective on or after 31st December 1984, shall be deemed to
include, from their inception dates and thereafter, the following provision:    
  Limited Exclusion Provision.       This Policy does not apply to bodily injury
or property damage with respect to which the Insured is also insured under a
contract of nuclear energy liability insurance (whether the Insured is unnamed
in such contract and whether or not it is legally enforceable by the Insured)
issued by the Nuclear Insurance Association of Canada or any other group or pool
of insurers or would be an Insured under any such policy but for its termination
upon exhaustion of its limits of liability.       With respect to property, loss
of use of such property shall be deemed to be property damage.   3.   Without in
any way restricting the operation of paragraph 1 of this clause it is agreed
that for all purposes of this Agreement all the original liability contracts of
the Company, whether new, renewal or replacement, of any class whatsoever (other
than Personal Liability, Farmers’ Liability, Storekeepers’ Liability or
Automobile Liability contracts), which become effective on or after 31st
December 1984, shall be deemed to include, from their inception dates and
thereafter, the following provision:       Broad Exclusion Provision.       It
is agreed that this Policy does not apply:



  (a)   to liability imposed by or arising under The Nuclear Liability Act; nor
    (b)   to bodily injury or property damage with respect to which an Insured
under this Policy is also insured under a contract of nuclear energy liability
insurance (whether the Insured is unnamed in such contract and whether or not it
is legally enforceable by the Insured) issued by the Nuclear Insurance
Association of Canada or any other insurer or group or pool of insurers or would
be an Insured under any such policy but for its termination upon exhaustion of
its limit of liability; nor     (c)   to bodily injury or property damage
resulting directly or indirectly from the nuclear energy hazard arising from:



  (i)   the ownership, maintenance, operation or use of a nuclear facility by or
on behalf of an Insured;     (ii)   the furnishing by an Insured of services,
materials, parts or equipment in connection with the planning, construction,
maintenance, operation or use of any nuclear facility; and     (iii)   the
possession, consumption, use, handling, disposal or transportation of
fissionable substances or of other radioactive material (except radioactive
isotopes, away from a nuclear facility, which have reached the final stage of
fabrication so as to be usable for any scientific, medical, agricultural,
commercial or industrial purpose) used, distributed, handled or sold by an
Insured.

Page 1 of 2



--------------------------------------------------------------------------------



 



As used in this Policy:



1.   The term “nuclear energy hazard” means the radioactive, toxic, explosive or
other hazardous properties of radioactive material;   2.   The term “radioactive
material” means uranium, thorium, plutonium, neptunium, their respective
derivatives and compounds, radioactive isotopes of other elements and any other
substances that the Atomic Energy Control Board may, by regulation, designate as
being prescribed substances capable of releasing atomic energy, or as being
requisite for the production, use or application of atomic energy;   3.   The
term “nuclear facility” means:



  (a)   any apparatus designed or used to sustain nuclear fission in a
self-supporting chain reaction or to contain a critical mass of plutonium,
thorium and uranium or any one or more of them;     (b)   any equipment or
device designed or used for (i) separating the isotopes of plutonium, thorium
and uranium or any one or more of them, (ii) processing or utilizing spent fuel,
or (iii) handling, processing or packaging waste;     (c)   any equipment or
device used for the processing, fabricating or alloying of plutonium, thorium or
uranium enriched in the isotope uranium 233 or in the isotope uranium 235, or
any one or more of them if at any time the total amount of such material in the
custody of the Insured at the premises where such equipment or device is located
consists of or contains more than 25 grams of plutonium or uranium 233 or any
combination thereof, or more than 250 grams of uranium 235;     (d)   any
structure, basin, excavation, premises or place prepared or used for the storage
or disposal of waste radioactive material; and includes the site on which any of
the foregoing is located, together with all operations conducted thereon and all
premises used for such operations.



4.   The term “fissionable substance” means any prescribed substance that is, or
from which can be obtained, a substance capable of releasing atomic energy by
nuclear fission.   5.   With respect to property, loss of use of such property
shall be deemed to be property damage.

N.M.A. 1979a
01/04/96

Page 2 of 2



--------------------------------------------------------------------------------



 



TERRORISM EXCLUSION ENDORSEMENT (REINSURANCE) N.M.A. 2921 (AMENDED)

Notwithstanding any provision to the contrary within this reinsurance or any
endorsement thereto it is agreed that this reinsurance excludes loss, damage,
cost or expense of whatsoever nature directly or indirectly caused by, resulting
from or in connection with any act of terrorism regardless of any other cause or
event contributing concurrently or in any other sequence to the loss.

For the purpose of this endorsement an act of terrorism means an act, including
but not limited to the use of force or violence and/or the threat thereof, of
any person or group(s) of persons, whether acting alone or on behalf of or in
connection with any organization(s) or government(s), committed for political,
religious, ideological or similar purposes including the intention to influence
any government and/or to put the public, or any section of the public, in fear.

This endorsement also excludes loss, damage, cost or expense of whatsoever
nature directly or indirectly caused by, resulting from or in connection with
any action taken in controlling, preventing, suppressing or in any way relating
to any act of terrorism.

If the Reinsurers allege that by reason of this exclusion, any loss, damage,
cost or expense is not covered by this reinsurance the burden of proving the
contrary shall be upon the Reassured.

In the event any portion of this endorsement is found to be invalid or
unenforceable, the remainder shall remain in full force and effect.

Notwithstanding the above, this terrorism exclusion shall only apply to
liability losses arising directly from the following classes of business, when
written as such.

      Class of Business   Coverage

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Airports (Including Any Related Services Or Operations)   CGL/UMB Amusement
Parks   CGL/UMB Animal Feed Mills   CGL/UMB Bridges and Tunnels   CGL/UMB
Buildings in which U.S. Government is Owner or Largest Tenant   CGL/UMB Chemical
Manufacturing, Wholesale Or Storage   CGL/UMB Convention Centers   CGL/UMB
Concert Halls ³ 1,000 person capacity   CGL/UMB Dams   CGL/UMB Drug
Manufacturing   CGL/UMB Electrical Generating Facilities   CGL/UMB Explosives -
Manufacture, Distribution Or Storage   CGL/UMB Mass Transit Systems - Subways,
Railways Etc.   CGL/UMB Oil & Gas Pipelines   CGL/UMB Oil Refineries & Storage
Tank Farms   CGL/UMB Pesticides, Herbicides, Insecticides - Manufacture  
CGL/UMB Ports (Including Any Related Services Or Operations)   CGL/UMB Security
Services   CGL/UMB Stadiums and Sports Arenas   CGL/UMB Telecommunications
Services - Telephone, Radio, TV, Internet   CGL/UMB Water & Sewage Treatment
Plants   CGL/UMB

However, the maximum liability to the Reinsurer for all Terrorism losses during
the term of this Contract shall be limited to $10,000,000.

 



--------------------------------------------------------------------------------



 



TERRORISM RISK INSURANCE ACT OF 2002



A.   Any financial assistance the Company receives under the Terrorism Risk
Insurance Act of 2002 (“TRIA”) shall apply as follows:



  1.   Except as provided in subparagraph 2 below, any such financial assistance
shall inure solely to the benefit of the Company and shall be entirely
disregarded in applying all of the provisions of this Contract.     2.   If
losses occurring hereunder result in recoveries made by the Company both under
this Contract and under TRIA, and such recoveries, together with any other
reinsurance recoveries made by the Company applicable to said losses, exceed the
amount permitted by TRIA, any amount in excess thereof shall reduce the Ultimate
Net Loss subject to this Contract for the losses to which the TRIA financial
assistance applies.



B.   Nothing herein shall be construed to mean that losses under this Contract
are not recoverable until the Company has received financial assistance under
TRIA.

 



--------------------------------------------------------------------------------



 



INTERESTS AND LIABILITIES AGREEMENT
(the “Agreement”)

of

AMERICAN RE-INSURANCE COMPANY
(the “Subscribing Reinsurer”)

with respect to the

CASUALTY EXCESS OF LOSS
REINSURANCE CONTRACT
(the “Contract”)

issued to

PHILADELPHIA INSURANCE COMPANY
Bala Cynwyd, Pennsylvania
PHILADELPHIA INDEMNITY INSURANCE COMPANY
Bala Cynwyd, Pennsylvania
MOBILE USA INSURANCE COMPANY, INC.
Pinellas Park, Florida
LIBERTY AMERICAN INSURANCE COMPANY
Pinellas Park, Florida
(the “Company”)

The Subscribing Reinsurer shall have a 25.00% share in the interests and
liabilities of the “Reinsurer” as set forth in the Contract attached hereto and
executed by the Company.

This Agreement shall commence at 12:01 a.m., Eastern Standard Time, January 1,
2003, and shall continue in force until 12:01 a.m., Eastern Standard Time,
January 1, 2004.

The share of the Subscribing Reinsurer in the interests and liabilities of the
“Reinsurer” shall be several and not joint with the share of any other
subscribing reinsurer. In no event shall the Subscribing Reinsurer participate
in the interests and liabilities of the other subscribing reinsurers.

IN WITNESS WHEREOF, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date specified below:

Signed this 30th day of September, 2003.

AMERICAN RE-INSURANCE COMPANY
By: American Re Broker Market

By Jennifer G. Atallah

 



--------------------------------------------------------------------------------



 



INTERESTS AND LIABILITIES AGREEMENT
(the “Agreement”)

of

CONVERIUM REINSURANCE (NORTH AMERICA) INC.
(the “Subscribing Reinsurer”)

with respect to the

CASUALTY EXCESS OF LOSS
REINSURANCE CONTRACT
(the “Contract”)

issued to

PHILADELPHIA INSURANCE COMPANY
Bala Cynwyd, Pennsylvania
PHILADELPHIA INDEMNITY INSURANCE COMPANY
Bala Cynwyd, Pennsylvania
MOBILE USA INSURANCE COMPANY, INC.
Pinellas Park, Florida
LIBERTY AMERICAN INSURANCE COMPANY
Pinellas Park, Florida
(the “Company”)

The Subscribing Reinsurer shall have a 35.00% share in the interests and
liabilities of the “Reinsurer” as set forth in the Contract attached hereto and
executed by the Company.

This Agreement shall commence at 12:01 a.m., Eastern Standard Time, January 1,
2003, and shall continue in force until 12:01 a.m., Eastern Standard Time,
January 1, 2004.

The share of the Subscribing Reinsurer in the interests and liabilities of the
“Reinsurer” shall be several and not joint with the share of any other
subscribing reinsurer. In no event shall the Subscribing Reinsurer participate
in the interests and liabilities of the other subscribing reinsurers.

IN WITNESS WHEREOF, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date specified below:

Signed this 17th day of September, 2003.

CONVERIUM REINSURANCE (NORTH AMERICA) INC.

By N. Weston, Vice President

 



--------------------------------------------------------------------------------



 



INTERESTS AND LIABILITIES AGREEMENT
(the “Agreement”)

of

ENDURANCE SPECIALTY INSURANCE LTD.
(the “Subscribing Reinsurer”)

with respect to the

CASUALTY EXCESS OF LOSS
REINSURANCE CONTRACT
(the “Contract”)

issued to

PHILADELPHIA INSURANCE COMPANY
Bala Cynwyd, Pennsylvania
PHILADELPHIA INDEMNITY INSURANCE COMPANY
Bala Cynwyd, Pennsylvania
MOBILE USA INSURANCE COMPANY, INC.
Pinellas Park, Florida
LIBERTY AMERICAN INSURANCE COMPANY
Pinellas Park, Florida
(the “Company”)

The Subscribing Reinsurer shall have a 20.00% share in the interests and
liabilities of the “Reinsurer” as set forth in the Contract attached hereto and
executed by the Company.

This Agreement shall commence at 12:01 a.m., Eastern Standard Time, January 1,
2003, and shall continue in force until 12:01 a.m., Eastern Standard Time,
January 1, 2004.

The share of the Subscribing Reinsurer in the interests and liabilities of the
“Reinsurer” shall be several and not joint with the share of any other
subscribing reinsurer. In no event shall the Subscribing Reinsurer participate
in the interests and liabilities of the other subscribing reinsurers.

IN WITNESS WHEREOF, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date specified below:

Signed this 23rd day of August, 2003.

ENDURANCE SPECIALTY INSURANCE LTD.

By Dennis J. Stokes

 



--------------------------------------------------------------------------------



 



INTERESTS AND LIABILITIES AGREEMENT
(the “Agreement”)

of

LIBERTY MUTUAL INSURANCE COMPANY
(the “Subscribing Reinsurer”)

with respect to the

CASUALTY EXCESS OF LOSS
REINSURANCE CONTRACT
(the “Contract”)

issued to

PHILADELPHIA INSURANCE COMPANY
Bala Cynwyd, Pennsylvania
PHILADELPHIA INDEMNITY INSURANCE COMPANY
Bala Cynwyd, Pennsylvania
MOBILE USA INSURANCE COMPANY, INC.
Pinellas Park, Florida
LIBERTY AMERICAN INSURANCE COMPANY
Pinellas Park, Florida
(the “Company”)

The Subscribing Reinsurer shall have a 20.00% share in the interests and
liabilities of the “Reinsurer” as set forth in the Contract attached hereto and
executed by the Company.

This Agreement shall commence at 12:01 a.m., Eastern Standard Time, January 1,
2003, and shall continue in force until 12:01 a.m., Eastern Standard Time,
January 1, 2004.

The share of the Subscribing Reinsurer in the interests and liabilities of the
“Reinsurer” shall be several and not joint with the share of any other
subscribing reinsurer. In no event shall the Subscribing Reinsurer participate
in the interests and liabilities of the other subscribing reinsurers.

IN WITNESS WHEREOF, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date specified below:

Signed this 13th day of August, 2003.

LIBERTY MUTUAL INSURANCE COMPANY

By Richard Steele, Assistant Secretary

 